Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending, and are rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 8-9, 11-15, 17-18, 20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication Number 2014/0359504 attributed to Jaehoon KIM (hereafter referred to as KIM) and U.S. Patent Application Publication Number 2017/0017306 attributed to BEDIKIAN et al. (hereafter referred to as BEDIKIAN). 
	Regarding claim 1: KIM discloses an electronic device comprising: a display device [0035]; at least one camera [0038]; a memory in which a plurality of applications are stored [0038]; and a processor configured to be operatively connected to the display device, the at least one camera, and the memory, wherein the processor is configured to: execute the plurality of applications [0043]; determine a type of the detected gesture input [0049, 0036]; determine a first application among the plurality of executed applications based on the determined type of the designated gesture input [0053]; and execute a first function of the determined first application based on the determined type of the designated gesture input [0053].
KIM does not detail into detecting a designated gesture input based on image data acquired using the at least one camera while executing the plurality of applications.
BEDIKIAN discloses detecting a designated gesture input based on image data acquired using the at least one camera while executing the plurality of applications [0022].
It would have been obvious to one of ordinary skill in the art, having the teachings of KIM and BEDIKIAN before him/her, before the effective filing date of the claimed invention to incorporate the teachings of BEDIKIAN into KIM. One of ordinary skill in the art would do so because the camera can capture each frame, and the system can detect movement sequences for further analysis. In addition, it is important not only to detect hands but also to detect how hand position has changed.
Regarding claim 2: The electronic device of claim 1, wherein the processor is configured to: determine a posture and a motion of a user's body associated with the detected gesture input as at least a part of determining the type of the detected gesture input [KIM: 0036].  
Regarding claim 3: The electronic device of claim 2, wherein the processor is configured to: operate in a first operating environment in which the plurality of applications comprise applications executed in a foreground state and a background state [KIM: 0042]; determine, when the posture of the user's body is determined to be a first posture, the application in the foreground state to be the first application [KIM: 0042]; and determine, when the posture of the user's body is determined to be a second posture, the application in the background state to be the first application [KIM: 0042].
Regarding claim 4: The electronic device of claim 3, wherein the processor is configured to: control the display device to at least temporarily switch and display an execution screen 40DOCKET NO.: SAMS06-20289PATENTof the application in the foreground state to an execution screen of the application in the background state, when the posture of the user's body is determined to be a second posture [KIM: 0042]. 
Regarding claim 5: The electronic device of claim 3, wherein the processor is configured to: divide, when the posture of the user's body is determined to be the second posture, a screen of the display device into a plurality of areas, and at least temporarily display an execution screen of the application in the foreground state and an execution screen of the application in the background state on each of the plurality of areas [KIM: figure 9: area of label 1 corresponds to foreground application and area of label 2, 3 correspond to background applications].  
Regarding claim 8: The electronic device of claim 2, wherein the processor is configured to: execute, when the motion of the user's body is determined to be a first motion, the first function of selecting a graphic element having a focusing state on an execution screen of the first application [KIM: 0049].  
Regarding claim 9: The electronic device of claim 2, wherein the processor is configured to: execute, when the motion of the user's body is determined to be a second motion, the first function of terminating execution of the first application or the first function of terminating a second function being executed in the first application [KIM: 0051].  
Regarding claim 11: The electronic device of claim 2, wherein the processor is configured to: execute, the motion of the user's body is determined to be a fourth motion, the first function of controlling scrolling on an execution screen of the first application based on a direction of the fourth motion [KIM: 0036].  
Regarding claim 12: The electronic device of claim 2, wherein the processor is configured to: execute, when the motion of the user's body is determined to be a fifth motion, the first function of jumping to a third function being executed in the first application based on a direction of the fifth motion [KIM: 0062].  
Claims 13-15 are rejected using the same rationale as claims 1-3 respectively.
Claims 17-18 are rejected using the same rationale as claims 8-9 respectively.
Claim 20 is rejected using the same rationale as claim 11.
Claims 6-7, 16 are rejected under 35 U.S.C. § 103 as being unpatentable over KIM and BEDIKIAN and U.S. Patent Application Publication Number US 2019/0377459 attributed to JEONG et al. (hereafter referred to as JEONG). 
Regarding claim 6: KIM discloses the electronic device of claim 2, wherein the display device provides a window display, and the processor is configured to: operate in a second operating environment in which the plurality of applications comprise applications executed in a foreground state of the window display [KIM: 0010]; determine, when the posture of the user's body is determined to be a third posture, an application executed through a first window corresponding to the third posture to be the first application [KIM: 0098]; and determine, when the posture of the user's body is determined to be a fourth posture, an application executed through a second window corresponding to the fourth posture to be the first application [KIM: 0098, when the background application displayed in foreground, it’s a different window]. 
KIM does not mention wherein the display device provides a multi-window display.
JEONG discloses wherein the display device provides a multi-window display [0037, 0044].
It would have been obvious to one of ordinary skill in the art, having the teachings of KIM and BEDIKIAN and JEONG before him/her, before the effective filing date of the claimed invention to incorporate the teachings of JEONG into KIM and BEDIKIAN to view and/or compare multiple content at the same time which would result in increased efficiency.
Regarding claim 7: The electronic device of claim 6, wherein the processor is configured to: display a highlight object at least partially overlapping a layout of the first window or the second window through which the determined first application is executed [JEONG: 0063].
Claim 16 is rejected using the same rationale as claim 6.
Claims 10, 19 are rejected under 35 U.S.C. § 103 as being unpatentable over KIM and BEDIKIAN and U.S. Patent Application Publication Number US 2008/0129686 attributed to Sang-Jun HAN (hereafter referred to as HAN). 
Regarding claim 10: The electronic device of claim 2, wherein the processor is configured to: at least temporarily pause, when the motion of the user's body is determined to be a third motion maintained for a designated time, operation of an application in a foreground state among the plurality of applications [0052].
Neither KIM nor BEDIKIAN discloses displaying a guide interface including at least one piece of information on operation of an application related to the posture of the user's body.
HAN discloses displaying a guide interface including at least one piece of information on operation of an application related to the posture of the user's body [0041, 702 of figure 7].
It would have been obvious to one of ordinary skill in the art, having the teachings of KIM and BEDIKIAN and HAN before him/her, before the effective filing date of the claimed invention to incorporate the teachings of HAN into KIM and BEDIKIAN to HAN to help the user in a gesture-based interface [HAN: 0005].
Claim 19 is rejected using the same rationale as claim 10.
Conclusion
U.S. Patent Application Publication Number 2012/0159380 attributed to Kocienda et al. (hereafter referred to as Kocienda) discloses many gesture types [0182].
U.S. Patent Application Publication Number 2015/0012854 attributed to CHOI et al. (hereafter referred to as CHOI) discloses a multi-window display [figure 3A].
Any prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. 1.111(c) to consider these references fully when responding to this action.
The examiner has pointed out references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.
If there is any prior art made of record and is not relied upon, is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. 1.111(c) to consider these references fully when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA D CHAUDHURI whose telephone number is (571) 272 1427.  The examiner can normally be reached on Mon-Wed 7-3 ET (1st week of the bi-week) and Mon-Tue 7-3 ET (2nd week of the bi-week).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached at 571 272 4057.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Anita D. Chaudhuri/ 
Examiner, AU 2173

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173